Case 1:19-cv-00576 Document 54-7 Filed 05/08/20 Page 1 of 16 PageID #: 643
                                                                             1


                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                BLUEFIELD DIVISION




         OHIO VALLEY ENVIRONMENTAL
         COALITIION, WEST VIRGINIA
         HIGHLANDS CONSERVANCY,
         APPALACHIAN VOICES, and
         SIERRA CLUB,

                  Plaintiffs,


         v.                              Civil Action No. 1:19-cv-00576


         BLUESTONE COAL CORPORATION,

                   Defendant.




                            The telephonic deposition of ROLAND B. DOSS was

         taken under the Federal Rules of Civil Procedure in the

         above-entitled action before Joseph M. Miller, a Certified

         Court Reporter and Notary Public within and for the State of

         West Virginia, on the 16th day of April 2020, commencing at 1:04

         p.m., pursuant to notice.




                           MOUNTAIN STATE REPORTING, LLC
                                   (304) 727-8590

              PLAINTIFFS' SUMMARY JUDGMENT EXHIBIT G
Case 1:19-cv-00576 Document 54-7 Filed 05/08/20 Page 2 of 16 PageID #: 644
                                                                             2


         APPEARANCES:


                    (Via Telephone)
                   Michael Becher, Esq.
                   APPALACHIAN MOUNTAIN ADVOCATES
                   Post Office Box 11571
                   Charleston, West Virginia 24901

                   and

                   (Via Telephone)
                   Joe Lovett, Executive Director
                   APPALACHIAN MOUNTAIN ADVOCATES
                   Post Office Box 507
                   Lewisburg, West Virginia 24901

                   and

                   (Via Telephone)
                   James M. Hecker, Esq.
                   PUBLIC JUSTICE
                   1620 L Street, NW, Suite 630
                   Washington, DC 20036
                     Counsel for Plaintiffs


                   (Via Telephone)
                   S. Benjamin Bryant, Esq.
                   CAREY, SCOTT, DOUGLAS and KESSLER, PLLC
                   Post Office Box 913
                   Charleston, West Virginia 25323
                     Counsel for Defendant



         ALSO PRESENT:      R. Wane Schneiter




             PLAINTIFFS' SUMMARY JUDGMENT EXHIBIT G
Case 1:19-cv-00576 Document 54-7 Filed 05/08/20 Page 3 of 16 PageID #: 645
                                                                              3


                                     I   N   D   E   X



         Witness                                                Examination

         Roland B. Doss                                          4 (Becher)




                                    E X H I B I T S


         Doss Deposition Exhibits                                  Marked

         No. 1, E-Mail Chain                                          19

         No. 2, Fish Tissue Survey Results -Baseline                  26

         No. 3, Fish tissue Survey Results Supplemental
                Baseline Report                                       26




         Reporter's Certificate . . . . . . . . . . . 141/142

         Signature Page . . . . . . . . . . . . . . .               143

         Errata Sheet . . . . . . . . . . . . . . . .               144




             PLAINTIFFS' SUMMARY JUDGMENT EXHIBIT G
Case 1:19-cv-00576 Document 54-7 Filed 05/08/20 Page 4 of 16 PageID #: 646
                                                                             4



     1                                              (Witness sworn.)

     2   THEREUPON,

     3                      ROLAND B. DOSS, PE, PS, MBA,

     4   having been first duly sworn to tell the truth, was examined

     5   and testified as follows:

     6                                EXAMINATION

     7                       BY MR. BECHER:

     8                Q      Hello, Mr. Doss.     Could you state and spell

     9   your name for the record, please.

    10                A      R-o-l-a-n-d, middle initial B as in boy, last

    11   name Doss, D-o-s-s.

    12                Q      Mr. Doss, I appreciate you bearing with us

    13   to do this deposition telephonically today.          Obviously, it's

    14   not ideal, but it's an odd state of times we live in, and I

    15   appreciate the flexibility.

    16                       Because we are doing this over the phone, it

    17   is particularly important that we don't speak over each other,

    18   so if you will let me finish asking a question before you start

    19   to answer, I'll try to do the same when you give an answer

    20   and not speak over you.      Additionally, obviously we can't see

    21   each other.      Nodding, shaking your head won't be sufficient

    22   for an answer, so please make sure you verbalize your

    23   responses.

    24                       Let me off by asking you if you've been


             PLAINTIFFS' SUMMARY JUDGMENT EXHIBIT G
Case 1:19-cv-00576 Document 54-7 Filed 05/08/20 Page 5 of 16 PageID #: 647
                                                                             10



     1   upstream haven't been reclaimed.

     2                       So DEP kind of changed their position from

     3   the last renewal to now.       They're saying okay, there's more

     4   activity you have to do so we're not going to assign BAS

     5   monitoring stations below these outlets.

     6                Q      Okay.   And it's your understanding that that

     7   determination has changed for Outlet 007, but not Outlets 005,

     8   006, or 008?

     9                A      That's correct.

    10                Q      Do you know if biological monitoring is

    11   required for any of the other outlets or outfalls on this

    12   permit?

    13                A      I don't know exactly.     I could look on a map

    14   and tell you, but right now as we speak I don't know what the

    15   other biological monitoring requirements are.           My suspicion

    16   would be not, but I can't – it's just such an old permit that

    17   I would think it's grandfathered.          But I would have to

    18   research that to give you an exact answer.

    19                Q      And I can take a look at the permit

    20   application, the last permit, so we don't spend a lot of time

    21   on that, but thank you.

    22                       Let me ask, when were you first approached

    23   by Bluestone Coal Corporation or any representative of

    24   Bluestone Coal Corporation to work on selenium issues at the


             PLAINTIFFS' SUMMARY JUDGMENT EXHIBIT G
Case 1:19-cv-00576 Document 54-7 Filed 05/08/20 Page 6 of 16 PageID #: 648
                                                                             11



     1   Red Fox mine?

     2                A       I believe in late 2017, someone from

     3   Bluestone called our office and asked if we would give them

     4   a quote or something on what it would take to do a selenium

     5   study plan.      I don't believe I did anything else until I was

     6   contacted by Mr. Bryant.

     7                Q       And when were you contacted by Mr. Bryant?

     8                A       I'm going to say September or October.         I

     9   apologize.       It was August or September.    It wasn't September

    10   or October.       It was probably August.

    11                Q       And I'm not trying to hide the ball here, and

    12   I do know you did some sampling in September, so I assume it

    13   would be before that.        So do you think it was probably more

    14   like around August or the early September time frame?

    15                A       Sir, there's an engagement letter that we

    16   did, and it was a week or so before that engagement letter,

    17   whatever the date of that is.

    18                Q       Okay.   So if I were to summarize your

    19   involvement, your early involvement, you got a request for

    20   a quote in 2017, but then you didn't follow up to begin doing

    21   any substantive work until August or so of 2019?

    22                A       That's correct.

    23                Q       And what exactly were you asked to do in that

    24   2019 scope of work or engagement?


             PLAINTIFFS' SUMMARY JUDGMENT EXHIBIT G
Case 1:19-cv-00576 Document 54-7 Filed 05/08/20 Page 7 of 16 PageID #: 649
                                                                             12



     1                A      I was originally asked to conduct – to take

     2   a look at the site and see what would be involved in getting

     3   a study plan approved to take fish tissue samples below

     4   several outlets at the site, obtain the results, and then

     5   providing those results back to Mr. Bryant.

     6                Q      Okay.   So that initial work was fish tissue

     7   sampling on – can you tell me which outfalls?

     8                A      Let me look.     003, 005, 006, 007, and 008.

     9                Q      Thank you.     Do you know if the company had

    10   done any work on their own to address selenium at those

    11   outfalls before they contacted you?

    12                A      I do not know.     At that time I didn't know

    13   what they had or had not done.       I was just given those outlet

    14   numbers by Mr. Stephenson, I believe.

    15                Q      Do you know now if they had done work prior

    16   to that?

    17                A      Analytical work?

    18                Q      Let me ask it this way.      Are you aware that

    19   there had been permit violations for selenium exceedances at

    20   those outfalls you mentioned, 003, 005, 006, 007, and 008?

    21                A      Yes, I am now.    I've seen the data since the

    22   selenium limits went into effect, yes.

    23                Q      Do you know when those selenium limits went

    24   into effect?


             PLAINTIFFS' SUMMARY JUDGMENT EXHIBIT G
Case 1:19-cv-00576 Document 54-7 Filed 05/08/20 Page 8 of 16 PageID #: 650
                                                                             110



     1   more specific about my recommendations.

     2                Q      Okay.   So in February and March, so it would

     3   have been the last couple of months, you said they had asked

     4   you to be more specific about recommendations.          Can you tell

     5   me in December and January, can you give me some details about

     6   the conversations you were having with them then about

     7   treatment options or compliance options?

     8                A      Just in generalities.      When I was talking to

     9   George, my impression was George didn't have a lot of

    10   experience or didn't have a lot of understanding about how

    11   many different ways you might be able to do something with

    12   selenium.

    13                       I mean he asked me about the bioreactors,

    14   either the constructed wetland type bioreactors, the fixed

    15   units.    He wanted to know if I'd known anybody that had used

    16   them.    We had that conversation.

    17                       And I mentioned to him that pumping was

    18   something they really needed to consider on a short-term

    19   basis.    I don't remember where it switched, but early on it

    20   was just kind of generalities like that.           Later on it

    21   switched.

    22                Q      Okay.   So that would have been just sort of

    23   general ideas about the types of treatment options that might

    24   be available, in theory, or that other folks are using, not


             PLAINTIFFS' SUMMARY JUDGMENT EXHIBIT G
Case 1:19-cv-00576 Document 54-7 Filed 05/08/20 Page 9 of 16 PageID #: 651
                                                                              111



     1   how those systems could be implemented at the Red Fox mine.

     2   Is that fair?

     3                A       Yes, sir, that's very fair.

     4                Q       And you said those conversations changed in

     5   February or March of this year.         I wanted to ask if you had

     6   come up with a site-specific plan for any of these water

     7   management or other compliance techniques at the Red Fox mine?

     8                A       Yes.   Actually, if you look at the Red Fox

     9   mine, the whole Red Fox mine is underlain by prior mining in

    10   the Pocahontas 3 seam and so you have the mine void there.

    11   So with respect to the outlet, Outlet 3 is not a problem

    12   really.    I don't think you would want to do it there.             It's

    13   not included in your action either.         But from looking at the

    14   data there, I don't think you would do this.

    15                        But Outlets 5, 7, and 8, for sure you would

    16   be able to do underground injection.         They lay over the mine

    17   void.    You pretty much would just drill a hole and just drop

    18   them right in the mine void.

    19                        The issue here is that the aquatic standard

    20   for selenium on a numeric basis is 5 parts per billion.              The

    21   underground injection standard has to meet drinking water

    22   standards.       The drinking water standards for human health are

    23   50 parts per billion.

    24                        So you would simply just drop a bore hole and


             PLAINTIFFS' SUMMARY JUDGMENT EXHIBIT G
Case 1:19-cv-00576 Document 54-7 Filed 05/08/20 Page 10 of 16 PageID #: 652
                                                                              115



      1                       That's actually the case.       I think you

      2   mentioned the Apogee site.        That's what's going on there

      3   right now, so they're underground injecting that, and then

      4   you go downstream and you pump out.       You have to pump out the

      5   mine void at a lower spot.     That's not uncommon.      That's been

      6   done several places.

      7               Q       Okay.   And let me ask, these alternative

      8   treatment processes you were discussing, were you ever asked

      9   by Bluestone to come up with these treatment ideas to come

     10   into compliance, or did you develop these for purposes of your

     11   report?

     12               A       No, this is when I came - when I was asked

     13   to do the fish tissue, that's all we did.       We did fish tissue.

     14   My role is I do what people ask me to, and if they ask for

     15   advice, I give it to them.        So when they started asking me

     16   for advice, then I started discussing and looking into these

     17   things.

     18               Q       Okay.

     19               A       So I've told you what fish tissue can and

     20   can't do for you.     Here are other alternatives that I clearly

     21   think you should look at, other possibilities.

     22               Q       So just to get a timeline from the time you

     23   were brought on in August or so through about December, you

     24   had only talked to Bluestone about fish tissue?


              PLAINTIFFS' SUMMARY JUDGMENT EXHIBIT G
Case 1:19-cv-00576 Document 54-7 Filed 05/08/20 Page 11 of 16 PageID #: 653
                                                                              116



      1               A      Yes, probably through the end of – yes,

      2   probably the November/December time frame and then kind of

      3   December on, and then I started talking in generalities and

      4   wasn't asked to do anything specific because all they paid

      5   me to do up until that point in time was the fish tissue work

      6   and consult with them on that avenue.

      7               Q      Sure.    Have they brought you on officially

      8   as a consultant to evaluate these other treatment options?

      9               A      Yes, in the context of – I started out and

     10   I'm still working for Mr. Bryant, but do I have a separate

     11   contract or a separate engagement with Bluestone, no.               So

     12   what I'm doing has all been kind of a continuation, if you

     13   will, of when he first hired me.

     14               Q      Okay.    And when those conversations started

     15   to get more specific, I think you said in the February or March

     16   time frame, did someone at Bluestone ask you if you could come

     17   up with a specific treatment plan there?

     18               A      Yes, they asked about options, and I think

     19   we went up to Roanoke one day and met with Mr. Justice.             I've

     20   had some conference calls here recently with Mr. Stephens,

     21   Mr. Johnson, maybe Mr. Cochran, all from Bluestone, and the

     22   last call I was on, I think we had another gentleman who had

     23   actually designed some BCR's, and he had some experience in

     24   that, and he was on that call as well.


              PLAINTIFFS' SUMMARY JUDGMENT EXHIBIT G
Case 1:19-cv-00576 Document 54-7 Filed 05/08/20 Page 12 of 16 PageID #: 654
                                                                              117



      1                Q       Okay.   Is a BCR, is that another name for

      2   that in-ground wetland bioreactor treatment?

      3                A       Yes, that's what it's kind of called here in

      4   southern West Virginia, sir, yes.

      5                Q       Okay.   And that would be consistent with

      6   what I've called the straw and manure type?

      7                A       Yes, or mushroom compost.      You could throw

      8   that in.

      9                Q       Okay.   And you said you went to Roanoke.

     10   When did that meeting take place?

     11                A       March, early March.    First week, something

     12   like that.       I'm not sure of the exact date.    I could look on

     13   my calendar.      It was before my report was filed.    Maybe a week

     14   before that.

     15                Q       Okay.   At that meeting did they just discuss

     16   – well, what was discussed at that meeting in terms of

     17   treatment options?

     18                A       I think in general, you know, we outlined

     19   where we were with the fish tissue, what some other options

     20   were.   There was discussion about Outlet 6.           I had with me

     21   some – I think I probably had an underground mine map.

     22                        I had a little map that discussed – which we

     23   haven't talked about yet – some of the other waters and water

     24   management options for Pond 6, pumping it back to the


              PLAINTIFFS' SUMMARY JUDGMENT EXHIBIT G
Case 1:19-cv-00576 Document 54-7 Filed 05/08/20 Page 13 of 16 PageID #: 655
                                                                              118



      1   mountain, pumping it across to Outlet 8, using dilution from

      2   Cucumber Creek.

      3                      We also discussed the BCR, and if you did BCR,

      4   where would you have enough room to put it, the BCR being the

      5   in-ground system.      And I don't recall any discussion about

      6   any other treatment technology than water management,

      7   underground injection, pumping, dilution.

      8                      Mixing zones, I think I told them about

      9   mixing zones, told them what kind of issues I saw with that,

     10   the advantages and disadvantages.

     11               Q      Do you believe there is an option for a mixing

     12   zone for any of these outlets on the Bluestone mines that have

     13   had compliance problems?

     14               A      I think because of the distance that you

     15   would have to transport the water, and because there's – I

     16   don't have enough in-stream data to basically evaluate that

     17   for the flow data.     And I felt like since the pumping and the

     18   injection, underground injection, were better options,

     19   that's something that could be looked at later.          But I think

     20   right now I would say that the others – you would have to run

     21   a long line like from Outlet 6, miles and miles and miles.

     22   Which, don't get me wrong, I mean I've been involved in

     23   permitting mixing zones that have hauled water more than 20

     24   miles.    At this site it would be a lot of land and a lot of


              PLAINTIFFS' SUMMARY JUDGMENT EXHIBIT G
Case 1:19-cv-00576 Document 54-7 Filed 05/08/20 Page 14 of 16 PageID #: 656
                                                                              119



      1   adverse property issues to deal with.         I didn't spend a lot

      2   of time on it.

      3               Q      So you said this meeting was early March,

      4   about a week before you submitted the report.          Was this the

      5   first time you had discussed in detail these alternative

      6   compliance options with anyone at Bluestone?

      7               A      No.    It was the first time I'd discussed them

      8   with Mr. Justice, and I forget the other gentlemen.             There

      9   were a couple of other people from Bluestone there.        I forget.

     10   I had talked to Bill Johnson and George Stephens about them

     11   via phone before.

     12               Q      Do you recall the first time you talked to

     13   Mr. Stephens and Mr. Johnson about these in a detailed,

     14   site-specific level?

     15               A      Yes, like February or early March.

     16               Q      So a couple of weeks before the meeting?

     17               A      Yes.

     18               Q      Did Bluestone ask you to take any additional

     19   steps to evaluate any of the treatment options since that

     20   meeting?

     21               A      Yes, I think – yeah, I mentioned before that

     22   last Monday we had another conference call, and again it was

     23   to go back through all these other options and explain why

     24   I thought this was their best near term opportunities.


              PLAINTIFFS' SUMMARY JUDGMENT EXHIBIT G
Case 1:19-cv-00576 Document 54-7 Filed 05/08/20 Page 15 of 16 PageID #: 657
                                                                              120



      1               Q      And this would have been that call that was

      2   in the last week or so?

      3               A      Yes, it was after the date of my report, last

      4   Monday or Tuesday.

      5               Q      Did Bluestone ask you to take any specific

      6   steps to implement any of these strategies, do the analytical

      7   work, do the sampling necessary, or is this being discussed

      8   at the idea stage?

      9               A      No, I think the way it was left at that

     10   meeting was we talked about briefly the pumping options, and

     11   they were going to look at what pump equipment they had

     12   available to them.       And we also said we can spec something

     13   out for you if you need, but it probably makes more sense for

     14   you to figure out what you actually have in hand first.

     15                      You know, like they'll have plenty of line

     16   pumps and stuff like that, but do they have something that

     17   would apply.     That's kind of your first step is figuring out

     18   what you have and look.      We talked about what they may or may

     19   not be able to do with electrical power.

     20               Q      Have they decided on a particular compliance

     21   method based on these conversations?

     22               A      No.    Whenever we had the call last Monday or

     23   Tuesday, they had – as we hung up, the folks at Bluestone were

     24   going to have a separate call amongst themselves to kind of


              PLAINTIFFS' SUMMARY JUDGMENT EXHIBIT G
Case 1:19-cv-00576 Document 54-7 Filed 05/08/20 Page 16 of 16 PageID #: 658
                                                                              121



      1   like decide what they were going to do, and I haven't talked

      2   to George or Bill since then, and I haven't been asked to do

      3   anything since that particular day.         So they had a call

      4   sometime after that.       I was not involved in it and I haven't

      5   heard any results.

      6               Q      Okay.    So they haven't contacted you since

      7   that internal call they had?

      8               A      No, sir.    That's correct.

      9               Q      Have you done any cost estimates on the

     10   necessary cost of compliance for any of these alternate

     11   compliance strategies?

     12               A      If you look at my report, I did do a cost

     13   estimate of what it would cost to implement the fish tissue

     14   back to if they had done it whenever their limits come in.

     15                      We did do some cost estimates on what it would

     16   cost to do pumping.      And again, the three different options

     17   that I discussed in my report are Cucumber Creek and basically

     18   pump.   It's really, really good low selenium water.          I think

     19   it's about a three, two and a half to three parts per billion.

     20   Pump that back and put it in Pond 6, take the Pond 6 water,

     21   pump it to the mountaintop and distribute it; or take it to

     22   the mountaintop and then basically take it over to Outlet 8

     23   once you get the fish tissue limits assigned in Outlet 8, and

     24   just discharge it because the Outlet 6 water would be a lower


              PLAINTIFFS' SUMMARY JUDGMENT EXHIBIT G
